As 
President of the Republic of Paraguay, I have the great 
honour to speak in this global forum to address issues 
that are relevant to my country and to today’s world in 
general.

I extend a special greeting to the President of the 
Assembly, Ambassador John Ashe, as well as to the 
Secretary-General, Mr. Ban Ki-moon, in appreciation 
of their work towards the noble goals that unite us. 
Through their efforts, they contribute to the legitimacy 
of the United Nations and help to ensure multilateral 
cooperation and the international validity of the rule 
of law.

It has been little more than a month since I took 
office as President of the Republic of Paraguay, after 
an exemplary electoral process that culminated on 
21 April, when the Paraguayan people went to the polls 
to freely exercise their guaranteed constitutional right 
to elect their Government, with irrefutable results. 
Electoral observer missions from various regional and 
continental organizations, and from the United Nations 
itself, were present and certified the legality, legitimacy 
and transparency of the elections and the electoral 
process, whereby the will of the people honoured me 
with the highest office of our Republic. Those events 
also represent the conclusion of a long transition 
towards democracy in Paraguay. For the second, time 
in our history, executive authority was consecutively 
transferred from one political party to another with full 
respect for the constitutional framework. That is no 
small achievement in our 202 years of independence, 
and it signals the true beginning of a new historic and 
auspicious period for my country.

Republican institutionalism, the building of 
consensus, the strengthening of the democratic system, 
unconditional respect for human rights, and freedom 
of speech and of the press are the cornerstones of 
my Government, which aims to be an exemplar of 
patriotism, honesty, inclusion and effectiveness, with 
the capacity needed to propel Paraguay towards its 
destined greatness.

The people of Paraguay have been waiting for a 
great Government for a long time. I hope to be able 
to deliver on that great vision, which will position my 
country firmly on the global stage, where we want to 
stand out by ensuring that we are a land of opportunity 
for Paraguayans and foreigners alike. As has been said, 
Paraguay is one of the most closely guarded treasures 
of Latin America, and there are good reasons to hope 
that it will have a promising future.

I have made combating poverty a priority for my 
Government. It is incomprehensible that a nation so rich 
in resources should have so many poor. We will give no 
quarter in the fight to reduce our poverty indicators as 
much and as quickly as possible. Change is coming, and 
not through aid but by ensuring human dignity. Social 
investment is at the forefront of my Administration’s 
agenda. That is the new direction we want to take in 
my country, with investment that is for the people, so 
that they may live in dignity and become the engine of 
our development, and, better still, so that the general 
welfare of the people can become the firm basis of our 
democracy.

My Government has also committed to a policy of 
zero tolerance for corruption and an end to impunity. 
We expect to face that challenge with the firm support 
of the judiciary and the Office of the Attorney General.

Paraguay’s economy has enviable numbers. We 
are the only country in the region that has not altered 
its currency, the guaraní, since it was first introduced 
in 1943. Our macroeconomic indicators are more than 



encouraging. Paraguay is clearly suited to investment. 
Nature has endowed my country with an enviable 
climate, more than 90 rivers, abundant and fertile 
soil and clean, renewable energy generated by three 
hydroelectric power plants. One, Acaray, is entirely 
Paraguayan-owned, while Itaipu and Yacyretá are 
co-owned with Brazil and Argentina, respectively. The 
latter are among the largest hydroelectric plants in the 
world. We have one of the world’s largest freshwater 
reserves, the Guaraní Aquifer, a great part of which lies 
beneath Paraguayan territory.

Apart from the advantages of nature and abundant, 
clean and renewable energy, the majority of Paraguay’s 
population is young, with more than 75 per cent under 
the age of 30. Our tax system is favourable to investment 
and our economic growth clearly exceeds the average 
for the region. My Government is committed to 
ensuring legal security, with clear and transparent rules 
for safeguarding people and their property.

Today we are a country with a revitalized economy 
and a focus on efficiency, transparency and a reliable 
public administration. A few weeks ago I was present 
in our Congress at the signing of an agreement for 
Paraguay, whereby the political parties represented 
in the legislature, along with other social institutions, 
committed to working together on framework 
agreements and plans of action to strengthen governance 
and attain material and spiritual goals for the people’s 
welfare. In that way, we are seeking to maintain the 
general good over that of the individual. We do that 
through dialogue, which is the main instrument of 
democracy. Together, we assume the responsibility of 
making Paraguay a country of opportunity for all.

After visiting countries in Europe and the Americas 
recently, I reflect on the great challenge posed by the 
perception of my country beyond its borders. I have seen 
with satisfaction the respect, admiration and interest 
that Paraguay and its enormous potential give rise to. 
Just as it is our responsibility as Paraguayans to build 
predictability and reliability, it is for the branches of the 
Government to provide the legal security necessary for 
Paraguay’s overdue progress.

I would like to underline my Government’s 
commitment to the defence and promotion of human 
rights, which in Paraguay are fully acknowledged in 
the Constitution. We assume that stance out of genuine 
conviction, while my country is also a respectful 
signatory of recognized international instruments in 
that field.

The demands of landlocked developing countries 
like Paraguay must be adequately addressed. Apart 
from that, my Government is committed to overcome the 
disadvantages posed by our inland status, making our 
geographic position an advantage in communications, 
logistics and infrastructure that connects the world’s 
zones and regions through Paraguayan territory. In a 
manner similar to that in which an old border dispute 
between Paraguay and Brazil finally gave way to what 
today is Itaipu, transforming a problem into a majestic 
work of integration and development, we hope that 
our landlocked position in the heart of Latin America 
will serve as a development hub for Paraguay and its 
neighbours.

On the international level, I cannot avoid mentioning 
the upheavals that disturb our times. Economic crises, 
financial disasters, civil wars and the use of weapons 
of mass destruction cloud the horizons of great regions 
of the planet. 

The events in Syria are a concern for all of us, and 
the United Nations must play a pre-eminent role in 
finding a definitive solution to the conflict affecting 
that country. In that regard, my country calls for 
supporting the implementation of the framework 
agreement between the United States and the Russian 
Federation.

My Government has observed with satisfaction 
that the Republic of China on Taiwan has achieved a 
greater presence in the specialized agencies and bodies 
of the United Nations, thanks to solid international 
support and a rapprochement between both parties 
on the Taiwan Strait. My Government will continue 
to encourage the positive interaction between the two 
sides of the Taiwan Strait in the international sphere.

The calm and determination of the nations and the 
organizations able to help in conflict resolution are 
more necessary than ever. Paraguay encourages peace, 
dialogue and development in harmony with the other 
countries and the world, promoting an integration that 
is respectful of the rule of law, the dignity of nations and 
the asymmetries. Integration is a phenomenon that in 
this global era cannot be halted. Paraguay understands 
and promotes integration in conditions of equality as 
a means for supranational insertion, but under fair 
conditions and looking towards a common future, not 
as a simple courting of Powers or being a silent guest 



in global forums that are discussing the future of our 
peoples.

Paraguay’s contribution is essential in today’s 
integrated reality and is indissolublely linked to our 
dignity as a free nation, sovereign and independent, 
under the premise of the right to the self-determination 
of peoples and the principles of non-intervention and 
the legal equality of States. The true destiny of the 
people of Paraguay is to become a prosperous nation, 
living in social peace, liberty, justice and equality. 
My management of the Government is geared towards 
creating and strengthening an environment suited to 
the unlimited opportunities that my country offers for 
all Paraguayans and for foreigners who have chosen 
it. I have realized that my people neither want nor 
seek handouts, but opportunities to achieve dignity 
through work and study. My country therefore today 
presents itself to the world as a land of opportunities 
for investment and prosperity, with security, formality, 
reliability and predictability.

On this occasion, I cannot fail to mention a key 
issue — education. Traditional political discourse has 
significantly undermined certain core ideas that my 
Government intends to definitively turn into a reality. 
Much has been said about the need for education, 
security and health, but little has been done in that 
regard. Improving education in Paraguay, in terms of 
quantity and quality, is a fundamental premise of my 
Government. 

Today more than ever before, the great change 
that must take place in Paraguay and the opening of 
a wide window of opportunity depend on an efficient 
and inclusive educational system. Institutions of public 
education should rethink their role in society and assume 
an unprecedented role as a breeding ground for leaders 
for a new Paraguay, with a skilled workforce adapted to 
this millennium, in an interconnected world where those 
who possess more knowledge, information and abilities 
are more likely to find more and better opportunities 
for work, well-being and personal advancement. Those 
countries that emphasized education from the beginning 
are proud of their results. There is a clear and direct 
relationship between education and development. 

Education is therefore key. The issue is rooted 
in the quality of training and is the key to escaping 
geopolitical shakles, backwardness and a lack of 
opportunities. For my country, the new rules that 
govern the world therefore represent an access to the 
ocean of development.

Speaking before the Assembly and the world for the 
first time as President of the Republic of Paraguay, I 
present the new direction that the Paraguayan people 
freely and sovereignly chose on 21 April. I belong to 
a nation whose children have contributed to history 
with their prowess and boundless sacrifice, such as 
the supreme sacrifice by our greatest hero, Francisco 
Solano López, Field Marshal and President of the 
Republic, who decided to give his life, sword in hand, 
fighting on the front lines with his last soldiers, rather 
than see his homeland humiliated. I have decided to 
devote myself to the service of Paraguay and to bring 
about the real change that my country demands, which 
is to return to the path of the true Paraguayan destiny 
of peace, development and modernity, and to grow in 
harmony with all nations of the world, particularly with 
our neighbours.

I assure the General Assembly that my country is 
a very generous and attractive place. I invite the world 
to learn more about Paraguay, to discover the treasure 
that pulses in the heart of America, ready to write anew 
the most glorious pages in its history, today in peace 
and social and economic development, with dignity and 
readiness to welcome all those who wish to share in our 
great destiny.

We Heads of State are transients in Government. 
History will judge us for what we have done for our 
peoples and will sternly hold us accountable for what 
we have failed to do. To honour the trust and hope of my 
people, I have decided to commit myself wholly to the 
service of my homeland and to do everything necessary 
for its greatness and prosperity.

Paraguay considers it necessary, more than ever 
before, to give greater impetus to the negotiating 
process between Israel and Palestine in order to attain a 
lasting peace, so that Israel and Palestine can live side 
by side with secure borders and in peace. 

As a final comment, I wish to convey my most 
sincere condolences to the people of Kenya for the 
casualties that resulted from the terrorist attack, an act 
that we most vigorously condemn.
